UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1984


LINDSAY W. SIKES, JR.,

                    Plaintiff - Appellant,

             v.

CARRIE M. WARD, Substitute Trustee; HOWARD BIERMAN, Substitute
Trustee; JACOB GEESING, Esq.; PRIMA LELE, Esq.; TAYYABA C.
MONOTO, Esq.; JOSHUA COLEMAN, Esq.; RICHARD R. GOLDSMITH, JR.,
Esq.; LUDEEN MCCARTNEY-GREEN, Esq.; BRIAN E. FROST, Attorney
General of the State of Maryland,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Theodore D. Chuang, District Judge. (1:16-cv-04108-TDC)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lindsay W. Sikes, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lindsay W. Sikes, Jr., appeals the district court’s orders dismissing his amended

civil complaint and denying his postjudgment motions. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sikes’

informal brief does not challenge the district court’s dispositive procedural rulings in the

order dismissing the amended complaint, Sikes has forfeited appellate review of that

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”).    Accordingly, we affirm the district court’s judgment.

Although Sikes has properly challenged the court’s order denying his postjudgment

motions, we find no reversible error and affirm. Sikes v. Ward, No. 1:16-cv-04108-TDC

(D. Md. Aug. 1, 2018). We deny as moot Sikes’ motion for a stay pending appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2